Mr. Justice Figueeas
delivered the opinion of the court.
In this cause the defendants were found guilty of the crime of perjury by a duly constituted jury after an information in proper form, accusing them of said crime, had been filed. A motion was made for a new trial on the ground that new evidence, had been found, and the Guayama court overruled the motion, assuredly because it had not been made in accordance with the statutes.
No exception was taken to the ruling of the court, and on February 21,1906, inasmuch, as the defendants had not shown cause why judgment should not be pronounced against them, each was sentenced to imprisonment in the penitentiary at hard labor for one year, and to pay the costs in equal parts. From this judgment an appeal was taken. The record does not contain’any bill of exceptions or statement of facts, nor have the appellants even appeared in this court to make oral or written arguments.
The fiscal of this court prays that the judgment appealed from be affirmed.
After having examined the record with the proper care, no error whatsoever appears to have been committed, but-,- on the contrary, the appellants appear to have had an impartial *322and just trial. Therefore, the judgment of the District Court of G-uayama should be affirmed. 1

Affirmed.

Chief Justice Qur&ones, and Justices Hernandez and Wolf concurred.
Mr. Justice MacLeary did not take part in the decision of this case.